United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Leonard Wood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1310
Issued: October 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing representative’s decision dated January 23, 2007. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule
award decision.
ISSUE
The issue is whether appellant has met his burden to establish that he sustained a hearing
loss in the performance of duty
FACTUAL HISTORY
On September 26, 2005 appellant, a 59-year-old heavy mobile equipment repairman,
filed a Form CA-2 claim for benefits, alleging that he sustained a bilateral hearing loss causally
related to factors of his federal employment. He stated that he first became aware that he had
sustained a hearing loss on February 22, 2005. Accompanying the claim form was a letter from
appellant describing his employment history in which he stated that he had a 32-year history of

exposure to loud noise; he also indicated that the employing establishment informed him that he
had a high frequency hearing loss. Appellant submitted documentation from his employing
establishment corroborating this information.
A statement of accepted facts dated August 15, 2005 indicated that appellant had been
exposed to hazardous noise while working for the employing establishment in various positions
since 1971.
On August 26, 2005 the Office scheduled appellant for an audiologic and otologic
evaluation with Dr. Michael Simmons, Board-certified in otolaryngology. In a report dated
October 5, 2005, Dr. Simmons stated that appellant had a high frequency, bilateral sensorineural
hearing loss. He found, however, that there was a mild threshold shift at 3,000 hertz (Hz),
consistent with presbycusis. Dr. Simmons also stated that the absence of any substantial dip at
4,000 Hz, combined with a gradual slope at high frequencies, suggested early presbycusis. He
indicated that his findings were in accordance with the statement of accepted facts. Based on
this history, Dr. Simmons found that any hearing loss appellant experienced was not employment
related.
On October 15, 2005 an Office medical adviser adopted Dr. Simmons’ opinion that
appellant’s hearing loss was not employment related. The Office medical adviser noted that
Dr. Simmons indicated that the hearing loss demonstrated by the audiogram administered on
October 5, 2005 showed findings consistent with early presbycusis.
In a decision dated October 18, 2005, the Office found that appellant had not suffered an
employment-related hearing loss based on the medical evidence of record.
On November 7, 2005 appellant requested an oral hearing, which was held on
October 18, 2006. He submitted a December 28, 2005 report from Dr. Larry Mazzeo, an
audiologist, who expressed disagreement with Dr. Simmons’ opinion that appellant’s hearing
loss was not work related. Dr. Mazzeo stated:
“While a sensorineural notching at 4,000 Hz is often seen in noise exposure, there
is no clear cut pattern and the notching can occur at 3,000 Hz, 6,000 Hz or
beyond. In fact, no notching in the audiogram is evident in many noise exposure
cases. Just because the classic noise exposure audiologic pattern is not evident in
this case, is not sufficient evidence and therefore a judgment solely of presbycusis
is not accurate.”
Dr. Mazzeo attached a copy of a December 28, 2005 audiogram. The audiogram was not
certified as accurate by a physician.
By decision dated January 5, 2007, an Office hearing representative set aside and
remanded the October 18, 2005 Office decision, finding that there was a conflict in the medical
evidence between the opinions of Drs. Simmons and Mazzeo as to whether appellant’s bilateral,
sensorineural hearing loss was employment related. The hearing representative instructed the
Office to refer the case to an impartial medical specialist to resolve the conflict in medical
evidence.

2

By decision dated January 23, 2007, the Office hearing representative vacated the
January 5, 2007 decision. The hearing representative found that the opinion of Dr. Mazzeo, an
audiologist, lacked the probative value of Dr. Simmons’ opinion, as Dr. Simmons was a Boardcertified otolaryngologist. She therefore determined that Dr. Simmons’ opinion that appellant’s
hearing loss was not work related represented the weight of the medical evidence. The hearing
representative affirmed and reinstated the October 18, 2005 Office decision denying
compensation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between appellant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of appellant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
appellant.4

1

5 U.S.C. § 8101 et seq.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

ANALYSIS
The Board finds that appellant has not met his burden to establish that he sustained a
hearing loss in the performance of duty.
The Office accepts that appellant experienced the alleged employment factors. However,
the question of whether employment caused a personal injury generally can be established only
by medical evidence,5 and appellant has not submitted medical evidence to establish that the
employment caused a personal injury.
The only medical evidence addressing the cause of appellant’s hearing loss indicates that
appellant’s hearing loss was not caused by employment factors. In his October 5, 2005 report,
Dr. Simmons reviewed audiometric testing performed on his behalf, reviewed appellant’s
medical and audiological records and noted findings on examination. He opined that, while
appellant had sustained a high frequency sensorineural hearing loss as established by physical
examination and audiometric testing, was not due to exposure to loud noise in his federal
employment. Dr. Simmons indicated that the mild threshold shift at 3,000 Hz, the absence of
any substantial dip at 4,000 Hz and the gradual slope at high frequencies, indicated early
presbycusis. An Office medical adviser adopted Dr. Simmons’ conclusion that appellant had not
sustained any hearing loss due to noise exposure in a federal workplace.
Consequently, the Board finds that the Office properly determined that the medical
evidence establishes that appellant’s hearing loss is not due to factors of his federal employment
in its October 18, 2005 decision.
Following the decision, appellant requested reconsideration and submitted Dr. Mazzeo’s
December 28, 2005 report and audiogram. However, an audiologist is not a physician within the
meaning of the Act and therefore cannot provide a medical opinion regarding the cause of a
condition.6 Thus, the Office hearing representative properly found that Dr. Mazzeo’s opinion
lacked probative value and that the opinion of Dr. Simmons, a Board-certified otolaryngologist,
represented the weight of the medical evidence. As there is no other probative medical evidence
establishing that appellant sustained any additional permanent impairment, the Office properly
found that appellant has no ratable hearing loss causally related to factors of his federal
employment. The Board therefore affirms the January 23, 2006 decision of the Office hearing
representative, affirming the October 18, 2005 denial of compensation.7

5

See John J. Carlone, 41 ECAB 353 (1989).

6

Sherman L. Henson, 40 ECAB 341, 345 (1988); see 5 U.S.C. § 8101(2).

7

The record contains several audiograms obtained by the employing establishment, but none of these were
certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an audiologist, it must
be certified by a physician as being accurate before it can be used to determine the percentage of hearing loss.
Joshua A. Holmes, 42 ECAB 231, 236 (1990).

4

CONCLUSION
The Board finds that appellant has not met his burden to establish that he sustained a
hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

